Exhibit 10.3

 
CCH II, LLC


CCH II CAPITAL CORP.
 
$450,000,000
10.25% SENIOR NOTES DUE 2010 - SERIES B


PURCHASE AGREEMENT
 
Dated January 26, 2006





--------------------------------------------------------------------------------



 
 
 
January 26, 2006
 
J.P. Morgan Securities Inc.
As Representative of the
several Purchasers listed
in Schedule I hereto
c/o J.P. Morgan Securities Inc.
270 Park Avenue
New York, New York 10017


Ladies and Gentlemen:
 
CCH II, LLC, a Delaware limited liability company (the "Company"), and CCH II
Capital Corp., a Delaware corporation ("CCH II Capital" and, together with the
Company, the "Issuers"), propose, subject to the terms and conditions stated
herein, to issue and sell to the purchasers named in Schedule I hereto (the
"Purchasers") an aggregate of $450,000,000 principal amount of 10.25% Senior
Notes due 2010 - Series B (the "Notes"). The Notes will be issued pursuant to
the Indenture dated as of September 23, 2003, as supplemented by a supplemental
indenture dated January 30, 2006 (the "Indenture") among the Issuers and Wells
Fargo Bank, National Association, as trustee (the "Trustee"). In this Agreement,
January 30, 2006 is referred to as the "Closing Date" or the "Time of Delivery".
The Notes will have the benefit of an exchange and registration rights agreement
(the "Exchange and Registration Rights Agreement"), to be dated as of the Time
of Delivery, between the Issuers and the Purchasers, pursuant to which the
Issuers will agree to offer in exchange for the Notes, new notes, registered
under the Securities Act of 1933, as amended (the "Act"), but otherwise on terms
substantially identical to the Notes (such registered Notes, the "Exchange
Notes") under the Act subject to the terms and conditions therein specified. To
the extent there are no additional parties listed on Schedule I other than you,
the term Representatives as used herein shall mean you as the Purchasers, and
the terms Representatives and Purchasers shall mean either the singular or
plural as the context requires. It is understood and agreed that all the
representatives are joint book-running managers for the offering of the Notes
(in such capacity, the "Joint Managers"). Any determinations or other actions to
be made under this Agreement by the Joint Managers shall only require the
consent of J.P. Morgan Securities Inc.
 

--------------------------------------------------------------------------------


 
The sale of the Notes to the Purchasers will be made without registration of the
Notes under the Act in reliance upon exemptions from the registration
requirements of the Act.
 
In connection with the sale of the Notes, the Issuers have prepared a
preliminary offering memorandum dated January 24, 2006 (the "Preliminary
Offering Memorandum") and will prepare an offering memorandum dated the date
hereof (the "Offering Memorandum"), it being understood that references to the
Offering Memorandum refer to the version of such document to be prepared and
delivered in connection with this agreement, including Sections 5(a) and (c)
hereof, setting forth certain information concerning the Issuers and their
subsidiaries and the Notes. Copies of the Preliminary Offering Memorandum have
been, and copies of the Offering Memorandum will be, delivered by the Issuers to
the Purchasers pursuant to the terms of this Agreement. The Issuers hereby
confirm that they have authorized the use of the Preliminary Offering
Memorandum, the Time of Sale Information (as defined below) and the Offering
Memorandum in connection with the offering and resale of the Notes by the
Purchasers in the manner contemplated by this agreement. Capitalized terms used
but not defined herein shall have the meanings given to such terms in the
Preliminary Offering Memorandum. References herein to the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum shall be
deemed to refer to and include any document incorporated by reference therein.
 
At or prior to the time when sales of the Notes were first made (the "Time of
Sale"), the following information shall have been prepared (collectively, the
"Time of Sale Information"): a Preliminary Offering Memorandum dated January 24,
2006, as supplemented and amended by the written communications listed on Annex
I hereto.
 
This Agreement, the Exchange and Registration Rights Agreement, the Notes and
the Indenture collectively are referred to herein as the "Transaction
Documents."
 
1. Representations and Warranties of the Issuers. Each of the Issuers jointly
and severally represents and warrants to, and agrees with, each of the
Purchasers that:
 
(a)  The Preliminary Offering Memorandum, as of its date, did not, the Time of
Sale Information, at the Time of Sale, did not and at the Closing Date, will
not, and the Offering Memorandum, in the form first used by the Purchasers to
confirm sales of the Notes, will not, and, as of the Closing Date, will not,
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with information relating to
the Purchasers furnished in writing to the Issuers by or on behalf of a
Purchaser through J.P. Morgan Securities Inc. expressly for use in the
Preliminary Offering Memorandum, the Time of Sale Information or the Offering
Memorandum;
 
(b) Other than the Preliminary Offering Memorandum and the Offering Memorandum,
the Issuers (including its agents and representatives, other than the Purchasers
in their capacity as such) have not made, used, prepared, authorized, approved
or referred to and will not prepare, make, use, authorize, approve or refer to
any written communication that constitutes an offer to sell or solicitation of
an offer to buy the Notes other than the documents listed
 
-2-

--------------------------------------------------------------------------------


 
on Annex I hereto, including a term sheet substantially in the form of Annex II
hereto, and other written communications used in accordance with Section 5(c);
 
(c) None of the Issuers or any of their subsidiaries has sustained since the
date of the latest audited financial statements included in each of the Time of
Sale Information and the Offering Memorandum any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any court or governmental action, order or decree,
otherwise than as set forth or contemplated in each of the Time of Sale
Information and the Offering Memorandum; and, since the respective dates as of
which information is given in each of the Time of Sale Information and the
Offering Memorandum, there has not been any change in the capital stock or
limited liability company interests or long-term debt of the Issuers or any of
their subsidiaries or any material adverse change, or any development involving
a prospective material adverse change, in or affecting the general affairs,
management, financial position, members’ or stockholders’ equity or results of
operations of Charter Communications, Inc. ("CCI"), Charter Communications
Holding Company, LLC ("CCH LLC"), Charter Communications Holdings, LLC
("Holdings"), CCH I Holdings, LLC ("CIH") and CCH I, LLC ("CCH I" and
collectively with CCI, CCH LLC, Holdings and CIH, the "Parent Companies"), the
Issuers and each of the Issuers’ subsidiaries, taken as a whole, otherwise than
as set forth or contemplated in each of the Time of Sale Information and the
Offering Memorandum;
 
(d) Each of the Issuers and its subsidiaries has good and marketable title to
all real property and good and valid title to all personal property owned by it
reflected as owned in the financial statements included in each of the Time of
Sale Information and the Offering Memorandum, in each case free and clear of all
liens, encumbrances and defects except such as are described in each of the Time
of Sale Information and the Offering Memorandum or except such as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Issuers and
their subsidiaries; and any real property and buildings held under lease by the
Issuers and their subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not
materially interfere with the use made and proposed to be made of such property
and buildings by the Issuers and their subsidiaries;
 
(e) The Company has been duly formed and is validly existing as a limited
liability company in good standing under the laws of the State of Delaware, and
CCH II Capital has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware; each of
the Issuers has power and authority to own its properties and conduct its
business as described in each of the Time of Sale Information and the Offering
Memorandum and to execute, deliver and perform its obligations under this
Agreement, and has been duly qualified as a foreign corporation or limited
liability company, as the case may be, for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification;
and is not subject to liability or disability by reason of the failure to be so
qualified in any such jurisdiction, except such as would not, individually or in
the aggregate, have a material adverse effect on the current or future financial
position, members’ or stockholders’ equity or results of operations of the
Parent Companies, the Issuers and the Issuers’ subsidiaries, taken as a whole (a
"Material Adverse Effect"); each Parent Company and each of the Issuers’
subsidiaries has been
 
-3-

--------------------------------------------------------------------------------


 
duly incorporated or formed, as the case may be, and is validly existing as a
corporation, partnership or limited liability company, as the case may be, in
good standing under the laws of its jurisdiction of incorporation or formation,
in each case except such as would, individually or in the aggregate, not result
in a Material Adverse Effect. CCH II Capital has no subsidiaries;
 
(f) All the outstanding ownership interests of the Issuers have been duly and
validly authorized and issued and are fully paid and non-assessable; and all the
outstanding capital stock, limited liability company interests or partnership
interests, as the case may be, of CCH II Capital and each "significant
subsidiary" (as such term is defined in Rule 1-02 of Regulation S-X) of the
Company (each a "Significant Subsidiary") have been duly and validly authorized
and issued, are fully paid and nonassessable and (except as otherwise set forth
in each of the Time of Sale Information and the Offering Memorandum) are owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims;
 
(g) This Agreement has been duly authorized and executed by each of the Issuers;
 
(h) The Notes have been duly authorized and, when executed by the Issuers and
authenticated by the Trustee in accordance with the provisions of the Indenture
and when delivered to, and paid for, by the Purchasers in accordance with the
terms of this Agreement, will have been duly executed, authenticated, issued and
delivered and will constitute valid and legally binding obligations of the
Issuers entitled to the benefits provided by the Indenture under which they are
to be issued and enforceable against the Issuers in accordance with their terms,
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles;
 
(i) The Indenture has been duly authorized, and when executed and delivered by
the Issuers (assuming the due execution and delivery thereof by the Trustee),
will constitute a valid and legally binding instrument, enforceable against the
Issuers in accordance with its terms, subject, as to enforcement, to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and to general equity principles; and at the Time
of Delivery, the Indenture will meet the requirements for qualification under
the United States Trust Indenture Act of 1939, as amended (the "Trust Indenture
Act"); and the Indenture conforms in all material respects to the description
thereof in each of the Time of Sale Information and the Offering Memorandum;
 
(j) The Exchange and Registration Rights Agreement to be entered into between
the Issuers and the Purchasers, substantially in the form of Exhibit A hereto,
has been duly authorized by the Issuers and, when executed and delivered by each
Issuer party thereto in accordance with its terms and, assuming the due
authorization, execution and delivery thereof by the other parties thereto, will
constitute the legal, valid and binding obligation of each such Issuer,
enforceable against each such Issuer in accordance with its terms except that
(i) the enforcement thereof may be subject to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles, whether arising in a court
of equity or law, and (ii) any rights to indemnity or contribution thereunder
may be limited by federal and state securities laws and public policy
considerations; and
 
-4-

--------------------------------------------------------------------------------


 
the Exchange and Registration Rights Agreement will conform in all material
respects to the description thereof in each of the Time of Sale Information and
the Offering Memorandum;
 
(k) The Exchange Notes (as defined in the Exchange and Registration Rights
Agreement) have been duly authorized by the Issuers; and, when executed,
authenticated, issued and delivered in accordance with the Indenture and
Exchange and Registration Rights Agreement (assuming the due authorization,
execution and delivery of the Indenture by the Trustee), will constitute valid
and legally binding instruments entitled to the benefits provided by the
Indenture and enforceable against the Issuers in accordance with their
respective terms, subject, as to enforcement, to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles; and the Exchange Notes will
conform in all material respects to the description thereof in each of the Time
of Sale Information and the Offering Memorandum;
 
(l) None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Notes) will violate or
result in a violation of Section 7 of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), or any regulation promulgated thereunder,
including, without limitation, Regulations T, U, and X of the Board of Governors
of the Federal Reserve System;
 
(m) Prior to the date hereof, none of the Issuers or any of their affiliates has
taken any action which is designed to or which has constituted or which might
have been expected to cause or result in stabilization or manipulation of the
price of any security of the Issuers in connection with the offering of the
Notes;
 
(n) The issuance and sale of the Notes, the issuance of the Exchange Notes and
the compliance by the Issuers with all provisions of each of the Transaction
Documents, including those described under the caption "Description of the
Notes" in the Time of Sale Information and the Offering Memorandum and the
consummation of the transactions herein and therein contemplated will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, lease, license, franchise agreement, permit or other
agreement or instrument to which the Issuers, the Parent Companies or any of the
Issuers’ subsidiaries is a party or by which the Issuers, the Parent Companies
or any of the Issuers’ subsidiaries is bound or to which any of the property or
assets of the Issuers, the Parent Companies or any of the Issuers’ subsidiaries
is subject, nor will such action result in any violation of any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Issuers, the Parent Companies or any of the Issuers’
subsidiaries or any of their properties, including, without limitation, the
Communications Act of 1934, as amended, the Cable Communications Policy Act of
1984, as amended, the Cable Television Consumer Protection and Competition Act
of 1992, as amended, and the Telecommunications Act of 1996 (collectively, the
"Cable Acts") or any order, rule or regulation of the Federal Communications
Commission (the "FCC"), or the Order Instituting Cease and Desist Proceedings,
Making Findings, and Imposing a Cease and Desist Order Pursuant to Section 21C
of the Securities and Exchange Act of 1934, dated July 27, 2004, issued In the
Matter of Charter Communications, Inc. (the "Cease and Desist Order"), except,
in each case, where such conflicts, breaches, violations or defaults would not,
individually or in the aggregate, have a Material Adverse Effect and would not
have the effect of preventing the Issuers
 
-5-

--------------------------------------------------------------------------------


 
from performing any of their respective obligations under this Agreement or any
of the other Transaction Documents to which they are, or are to be, a party; nor
will such action result in any violation of the certificate of formation or
limited liability company agreement of the Company or the certificate of
incorporation or bylaws of CCH II Capital; and no consent, approval,
authorization, order, registration or qualification of or with any such court or
governmental agency or body is required, including, without limitation, under
the Cable Acts, any order, rule or regulation of the FCC or the Cease and Desist
Order, for the issuance and sale of the Notes or the consummation by the Issuers
of the transactions contemplated in this paragraph (n), except such consents,
approvals, authorizations, registrations or qualifications as have been made or
except as may be required under state or foreign securities or Blue Sky laws in
connection with the purchase and distribution of the Notes by the Purchasers and
except as required under the Securities Act in connection with the transactions
contemplated by the Exchange and Registration Rights Agreement or such as may be
required by the National Association of Securities Dealers, Inc. (the "NASD")
and except as to such matters as are covered by other paragraphs of this
Section 1;
 
(o) None of the Issuers, the Parent Companies or any of the Issuers’
subsidiaries is (i) in violation of its certificate of incorporation, bylaws,
certificate of formation, limited liability company agreement, partnership
agreement or other organizational document, as the case may be, (ii) in default
in the performance or observance of any obligation, agreement, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement,
lease, license, permit or other agreement or instrument to which it is a party
or by which it or any of its properties may be bound or (iii) in violation of
the terms of any franchise agreement, or any law, statute, rule or regulation or
any judgment, decree or order, in any such case, of any court or governmental or
regulatory agency or other body having jurisdiction over the Issuers, the Parent
Companies or any of the Issuers’ subsidiaries or any of their properties or
assets, including, without limitation, the Cable Acts or any order, rule or
regulation of the FCC or the Cease and Desist Order, except, in the case of
clauses (ii) and (iii), such as would not, individually or in the aggregate,
have a Material Adverse Effect;
 
(p) The statements set forth in each of the Time of Sale Information and the
Offering Memorandum under the caption "Description of the Notes" insofar as they
purport to constitute a summary of the terms of the Notes and under the captions
"Risk Factors," "Description of Other Indebtedness" and "United States Federal
Income Taxation of Non-U.S. Holders" insofar as they purport to describe the
provisions of the laws, documents and arrangements referred to therein, are
accurate in all material respects and (ii) the Annual Report incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
for the Year Ended December 31, 2004, under the captions "Item 1. Business,"
"Item 11. Executive Compensation," and "Item 13. Certain Relationships and
Related Transactions" are accurate in all material respects as of the dates set
forth therein insofar as they purport to describe the provisions of the laws,
documents and arrangements referred to therein and to the extent not superseded
by subsequent disclosure (including documents incorporated by reference into the
Time of Sale Information and the Offering Memorandum);
 
(q) Other than as set forth in each of the Time of Sale Information and the
Offering Memorandum, there are no legal or governmental proceedings (including,
without limitation, by the FCC or any franchising authority) pending to which
the Issuers, the Parent Companies or any of the Issuers’ subsidiaries is a party
or of which any property of the Issuers, the Par-
 
-6-

--------------------------------------------------------------------------------


 
ent Companies or any of the Issuers’ subsidiaries is the subject which, if
determined adversely with respect to the Issuers, any of the Parent Companies or
any of the Issuers’ subsidiaries, would, individually or in the aggregate, have
a Material Adverse Effect; and, to the best knowledge of the Issuers and, except
as disclosed in each of the Time of Sale Information and the Offering
Memorandum, no such proceedings are threatened or contemplated by governmental
authorities or threatened by others;
 
(r) Each of the Issuers, the Parent Companies and the Issuers’ subsidiaries
carries insurance (including, without limitation, self-insurance) in such
amounts and covering such risks as in the reasonable determination of the
Issuers is adequate for the conduct of its business and the value of its
properties;
 
(s) Except as set forth in each of the Time of Sale Information and the Offering
Memorandum, there is no strike, labor dispute, slowdown or work stoppage with
the employees of any of the Issuers or their subsidiaries which is pending or,
to the best knowledge of the Issuers, threatened which would, individually or in
the aggregate, have a Material Adverse Effect;
 
(t) When the Notes are issued and delivered pursuant to this Agreement, the
Notes will not be of the same class (within the meaning of Rule 144A under the
Securities Act of 1933, as amended, (the "Act")) as securities which are listed
on a national securities exchange registered under Section 6 of the Exchange Act
or quoted in a U.S. automated inter-dealer quotation system;
 
(u) Neither Issuer is, or after giving effect to the offering and sale of the
Notes will be, an "investment company" or any entity "controlled" by an
"investment company" as such terms are defined in the U.S. Investment Company
Act of 1940, as amended (the "Investment Company Act");
 
(v) None of the Issuers or any of their affiliates, nor any person authorized to
act on their behalf (other than the Purchasers, as to whom the Issuers make no
representations) has, directly or indirectly, made offers or sales of any
security, or solicited offers to buy any security, under circumstances that
would require the registration of the Notes under the Act;
 
(w) None of the Issuers or any of the Parent Companies or the Issuers’
subsidiaries, or any person authorized to act on their behalf (other than the
Purchasers, as to whom the Issuers make no representation) has offered or sold,
the Notes by means of any general solicitation or general advertising within the
meaning of Rule 502(c) under the Act or, with respect to Notes sold outside the
United States to non-U.S. persons (as defined in Rule 902 under the Act), by
means of any directed selling efforts within the meaning of Rule 902 under the
Act and the Issuers, any affiliate of the Issuers and any person authorized to
act on their behalf (other than the Purchasers, as to whom the Issuers make no
representation) has complied with and will implement the offering restriction
within the meaning of such Rule 902;
 
(x) Within the preceding six months, none of the Issuers or any other person
authorized to act on their behalf (other than the Purchasers, as to whom the
Issuers make no representation) has offered or sold to any person any Notes, or
any securities of the same or a simi-
 
-7-

--------------------------------------------------------------------------------


 
lar class as the Notes, other than Notes offered or sold to the Purchasers
hereunder and the approximate $60 million of the Issuers’ 10.250% Senior Notes
due 2010 issued in exchange for Holdings’ 8.250% Senior Notes due 2007. The
Issuers will take reasonable precautions designed to ensure that any offer or
sale, direct or indirect, in the United States or to any U.S. person (as defined
in Rule 902 under the Act) of any Notes or any substantially similar security
issued by the Issuers, within six months subsequent to the date on which the
distribution of the Notes has been completed (as notified to the Issuers by J.P.
Morgan Securities Inc.), is made under restrictions and other circumstances
reasonably designed not to affect the status of the offer and sale of the Notes
in the United States and to U.S. persons contemplated by this Agreement as
transactions exempt from the registration provisions of the Act;
 
(y) The consolidated financial statements (including the notes thereto) included
in each of the Time of Sale Information and the Offering Memorandum present
fairly in all material respects the respective consolidated financial positions,
results of operations and cash flows of the entities to which they relate at the
dates and for the periods to which they relate and have been prepared in
accordance with U.S. generally accepted accounting principles ("GAAP") applied
on a consistent basis (except as otherwise noted therein). The selected
historical financial data in each of the Time of Sale Information and the
Offering Memorandum present fairly in all material respects the information
shown therein and, except with respect to the selected historical financial data
for the calendar year ended December 31, 1999 (which has not been restated),
have been prepared and compiled on a basis consistent with the audited financial
statements included therein; and the financial information set forth in the
Preliminary Offering Memorandum and the Offering Memorandum under the heading
"Summary - Fourth quarter preliminary information" to the knowledge of the
Issuers and subject to the conditions set forth therein, present fairly in all
material respects the information shown therein and have been prepared and
compiled on a basis consistent with the audited financial statements included
therein;
 
(z) The pro forma financial information included in each of the Time of Sale
Information and the Offering Memorandum (i) complies as to form in all material
respects with the applicable requirements of Regulation S-X for Form S-1
promulgated under the Exchange Act, and (ii) has been properly computed on the
bases described therein; the assumptions used in the preparation of the pro
forma financial information included in each of the Time of Sale Information and
the Offering Memorandum are reasonable and the adjustments used therein are
appropriate to give effect to the transactions or circumstances referred to
therein;
 
(aa) KPMG LLP, who has certified the financial statements included in each of
the Time of Sale Information and the Offering Memorandum, is a firm of
independent public accountants as required by the Act and the rules and
regulations of the Commission thereunder, based upon representations by such
firm to us;
 
(bb) The Issuers, the Parent Companies and the Issuers’ subsidiaries own or
possess, or can acquire on reasonable terms, adequate licenses, trademarks,
service marks, trade names and copyrights (collectively, "Intellectual
Property") necessary to conduct the business now or proposed to be operated by
each of them as described in each of the Time of Sale Information and the
Offering Memorandum, except where the failure to own, possess or have the
ability to acquire any Intellectual Property would not, individually or in the
aggregate, have a Material Adverse Effect; and none of the Issuers or any of the
Parent Companies or the Issuers’ sub-
 
-8-

--------------------------------------------------------------------------------


 
sidiaries has received any notice of infringement of or conflict with (and none
actually knows of any such infringement of or conflict with) asserted rights of
others with respect to any Intellectual Property which, if any such assertion of
infringement or conflict were sustained would, individually or in the aggregate,
have a Material Adverse Effect;
 
(cc) Except as described in each of the Time of Sale Information and the
Offering Memorandum, the Issuers, the Parent Companies and the Issuers’
subsidiaries have obtained all consents, approvals, orders, certificates,
licenses, permits, franchises and other authorizations of and from, and have
made all declarations and filings with, all governmental and regulatory
authorities (including, without limitation, the FCC), all self-regulatory
organizations and all courts and other tribunals legally necessary to own,
lease, license and use their respective properties and assets and to conduct
their respective businesses in the manner described in each of the Time of Sale
Information and the Offering Memorandum, except to the extent that the failure
to so obtain or file would not, individually or in the aggregate, have a
Material Adverse Effect;
 
(dd) The Issuers, the Parent Companies and the Issuers’ subsidiaries have filed
all necessary federal, state and foreign income and franchise tax returns
required to be filed as of the date hereof, except where the failure to so file
such returns would not, individually or in the aggregate, have a Material
Adverse Effect, and have paid all taxes shown as due thereon; and there is no
tax deficiency that has been asserted against the Issuers or any of their
subsidiaries (other than those which the amount or validity thereof are
currently being challenged in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant entity) that could reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect;
 
(ee) The Issuers, the Parent Companies and the Issuers’ subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain accountability for assets; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences;
 
(ff) Except as described in each of the Time of Sale Information and the
Offering Memorandum: (i) each of the franchises held by, or necessary for any
operations of, the Issuers and their subsidiaries that are material to the
Issuers and their subsidiaries, taken as a whole, is in full force and effect,
with no material restrictions or qualifications; (ii) to the best knowledge of
the Issuers, no event has occurred which permits, or with notice or lapse of
time or both .would permit, the revocation or non-renewal of any such
franchises, assuming the filing of timely renewal applications and the timely
payment of all applicable filing and regulatory fees to the applicable
franchising authority, or which would be reasonably likely to result,
individually or in the aggregate, in any other material impairment of the rights
of the Issuers and the Issuers’ subsidiaries in such franchises; and (iii) the
Issuers have no reason to believe that any franchise that is material to the
operation of the Issuers and their subsidiaries will not be renewed;
 
-9-

--------------------------------------------------------------------------------


 
(gg) Each of the programming agreements entered into by, or necessary for any
operations of, the Issuers, their Parent Companies or their subsidiaries that
are material to the Issuers and their subsidiaries, taken as a whole, is in full
force and effect (or in any cases where the Issuers or their subsidiaries and
any suppliers of content are operating in the absence of an agreement, such
content providers and the Issuers and their subsidiaries provide and receive
service in accordance with terms that have been agreed to or consistently
acknowledged or accepted by both parties, including, without limitation,
situations in which providers or suppliers of content accept regular payment for
the provision of such content); and to the best knowledge of the Issuers, no
event has occurred (or with notice of lapse of time or both would occur) which
would be reasonably likely to result in the early termination or non-renewal of
any such programming agreements and which would, individually or in the
aggregate, result in a Material Adverse Effect; no amendments or other changes
to such programming agreements, other than amendments relating to intra-company
transfers, extensions of termination dates or pricing adjustments, together with
other changes that are not in the aggregate material, have been made to the
copies of the programming agreements provided for the review of the Purchasers
or their representatives;
 
(hh) The Issuers, the Parent Companies and the Issuers’ subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants ("Environmental Laws"), (ii) have received all permits, licenses or
other approvals required of ‘them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to. comply with the terms and conditions
of such permits, licenses or approvals would not, individually or in the
aggregate, have a Material Adverse Effect;
 
(ii) Immediately after the consummation of this offering (including after giving
effect to the execution, delivery and performance of this Agreement and the
Indenture and the issuance and sale of the Notes), (i) the fair market value of
the assets of each of Holdings, CIH, CCH I, LLC, CCO Holdings, LLC, Charter
Communications Operating, LLC and the Company, each on a consolidated basis with
its subsidiaries, exceeds and will exceed its liabilities, on a consolidated
basis with its subsidiaries; (ii) the present fair saleable value of the assets
of each of Holdings, CIH, CCH I, LLC, CCO Holdings, LLC and the Company, each on
a consolidated basis with its subsidiaries, exceeds and will exceed its
liabilities, on a consolidated basis with its subsidiaries; (iii) each of
Holdings, CIH, CCH I, LLC, CCO Holdings, LLC, Charter Communications Operating,
LLC and the Company, each on a consolidated basis with its subsidiaries, is and
will be able to pay its debts, on a consolidated basis with its subsidiaries, as
such debts respectively mature or otherwise become absolute or due; and (iv)
each of Holdings, CIH, CCH I, LLC, CCO Holdings, LLC, Charter Communications
Operating, LLC and the Company, on a consolidated basis with its subsidiaries,
does not have and will not have unreasonably small capital with which to conduct
its respective operations;
 
(jj) The Issuers and their Parent Companies each maintain a system of disclosure
controls and procedures to ensure that material information relating to the
Issuers and their Parent Companies and their consolidated subsidiaries, is made
known to each of them by others
 
-10-

--------------------------------------------------------------------------------


 
within those entities, particularly during the period in which the periodic
reports are being prepared;
 
(kk) There is, and has been, no failure on the part of the Issuers, the Parent
Companies or the Issuers’ subsidiaries, or any of their directors or officers,
in their capacities as such, to comply with any provision of the Sarbanes Oxley
Act of 2002 and the rules and regulations promulgated in connection therewith,
including, without limitation, Section 402 related to loans and Sections 302 and
906 related to certifications;
 
(ll) The statistical and market-related data that will be included in the
Offering Memorandum are based on or derived from sources that the Issuers
believe to be reliable and accurate; and
 
(mm) Each of the relationships and transactions specified in Item 404 of
Regulation S-K that would have been required to be described in a Form 10-K have
been so described in each of the Time of Sale Information and the Offering
Memorandum (exclusive of any amendment or supplement thereto).
 
2. Purchase and Sale.
 
(a) Subject to the terms and conditions herein set forth, the Issuers agree to
issue and sell to each of the Purchasers, and each of the Purchasers agrees,
severally and not jointly, to purchase from the Issuers the principal amount of
the 2010 Notes set forth opposite the name of such Purchaser on Schedule I
hereto at an aggregate purchase price of 96.039% of the principal amount
thereof, plus accrued interest on such principal amount from and including
September 15, 2005, to but not including the Closing Date.
 
(b) The Issuers acknowledge and agree that the Purchasers are acting solely in
the capacity of an arm's length contractual counterparty to the Issuers with
respect to the offering of Notes contemplated hereby (including in connection
with determining the terms of the offering) and not as a financial advisor or a
fiduciary to, or an agent of, the Issuers or any other person. Additionally, no
Purchaser is advising the Issuers or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The Issuers
shall consult with their own advisors concerning such matters and shall be
responsible for making their own independent investigation and appraisal of the
transactions contemplated hereby, and the Purchasers shall have no
responsibility or liability to the Issuers with respect thereto. Any review by
the Purchasers of the Issuers, the transactions contemplated hereby or other
matters relating to such transactions will be performed solely for the benefit
of the Purchasers and shall not be on behalf of the Issuers.
 
3. Representations, Warranties and Covenants of the Purchasers. Upon the
authorization by you of the release of the Notes, the several Purchasers propose
to offer the Notes for sale upon the terms and conditions set forth in this
Agreement and the Time of Sale Information and each Purchaser, severally and not
jointly, hereby represents and warrants to, and agrees with the Issuers that:
 
(a) It will offer and sell the Notes only: (i) to persons who it reasonably
believes are "qualified institutional buyers" ("QIBs") within the meaning of
Rule 144A under the
 
-11-

--------------------------------------------------------------------------------


 
Act in transactions meeting the requirements of Rule 144A or (ii) upon the terms
and conditions set forth in Annex III to this Agreement;
 
(b) It is an institutional "accredited investor" within the meaning of
Regulation D under the Act; and
 
(c) It has not offered and will not offer or sell the Notes by any form of
general solicitation or general advertising, including, without limitation, the
methods described in Rule 502(c) under the Act.
 
4. Delivery and Payment.
 
(a) The Notes to be purchased by each Purchaser hereunder will be represented by
definitive global Notes in book-entry form which will be deposited by or on
behalf of the Issuers with The Depository Trust Company ("DTC") or its
designated custodian. The Issuers will deliver the Notes to J.P. Morgan
Securities Inc., for the account of each Purchaser, against payment by or on
behalf of such Purchaser of the purchase price therefor by wire transfer of same
day funds wired in accordance with the written instructions of the Company, by
causing DTC to credit the Notes to the account of J.P. Morgan Securities Inc. at
DTC. The Issuers will cause the certificates representing the Notes to be made
available to J.P. Morgan Securities Inc. for checking at least twenty-four hours
prior to the Time of Delivery at the office of DTC or its designated custodian
(the "Designated Office"). The time and date of such delivery and payment shall
be 9:30 a.m., New York City time, on January 30, 2006 or such other time and
date as J.P. Morgan Securities Inc. and the Issuers may agree upon in writing.
Such time and date are herein called the "Time of Delivery."
 
(b) The documents to be delivered at the Time of Delivery by or on behalf of the
parties hereto pursuant to Section 8 hereof, including, without limitation, the
cross-receipt for the Notes and any additional documents requested by the
Purchasers pursuant to Section 8(j) hereof, will be delivered at such time and
date at the offices of Gibson, Dunn & Crutcher LLP, 200 Park Avenue, New York,
New York 10166 or such other location as the parties mutually agree (the
"Closing Location"), and the Notes will be delivered at the Designated Office,
all at the Time of Delivery. A meeting will be held at the Closing Location at 6
p.m., New York City time, on the New York Business Day next preceding the Time
of Delivery, at which meeting the final drafts of the documents to be delivered
pursuant to the preceding sentence will be available for review by the parties
hereto. For the purposes of this Section 4, "New York Business Day" shall mean
each Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which
banking institutions in New York are generally authorized or obligated by law or
executive order to close.
 
5. Agreements of the Issuers. Each of the Issuers agrees with each of the
Purchasers:
 
(a) To prepare each of the Time of Sale Information and the Offering Memorandum
in a form approved by you; to make no amendment or any supplement to any of the
Time of Sale Information or the Offering Memorandum which shall not be approved
by you promptly after reasonable notice thereof; and to furnish you with copies
thereof;
 
-12-

--------------------------------------------------------------------------------


 
(b) Promptly from time to time to take such action as you may reasonably request
to qualify the Notes for offering and sale under the securities laws of such
jurisdictions as you may request and to comply with such laws so as to permit
the continuance of sales and dealings therein in such jurisdictions for as long
as may be necessary to complete the distribution of the Notes; provided that in
connection therewith the Issuers shall not be required to qualify as a foreign
corporation or limited liability company, as the case may be, or to file a
general consent to service of process in any jurisdiction;
 
(c) To furnish the Purchasers with copies of the Preliminary Offering
Memorandum, any other Time of Sale Information and the Offering Memorandum and
each amendment or supplement thereto signed by an authorized officer of each of
the Issuers with the independent accountants’ reports in each of the Time of
Sale Information and the Offering Memorandum, and any amendment or supplement
containing amendments to the financial statements covered by such reports,
signed by the accountants, and additional copies thereof in, such quantities as
you may from time to time reasonably request, and (1) if, at any time prior to
the expiration of nine months after the date of the Offering Memorandum, any
event shall have occurred as a result of which the Offering Memorandum as then
amended or supplemented would include an untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made when such
Offering Memorandum is delivered, not misleading, or, if for any other reason it
shall be necessary or desirable during such same period to amend or supplement
the Offering Memorandum, to notify you and upon your request to prepare and
furnish without charge to each Purchaser and to any dealer in securities as many
copies as you may from time to time reasonably request of an amended Offering
Memorandum or a supplement to the Offering Memorandum which will correct such
statement or omission or effect such compliance and (2) if at any time prior to
the Closing Date (i) any event shall occur or condition shall exist as a result
of which any of the Time of Sale Information as then amended or supplemented
would include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading or (ii) it is
necessary to amend or supplement any of the Time of Sale Information so that any
of the Time of Sale Information will not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, to immediately notify you thereof and forthwith prepare
and, subject to paragraph (a) above, furnish without charge to each Purchaser
such amendments or supplements to any of the Time of Sale Information as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented will not, in the light of the circumstances under which
they were made, be misleading;
 
(d) Before using, authorizing, approving or referring to any written
communication that constitutes an offer to sell or a solicitation of an offer to
buy the Notes (an "Issuer Written Communication") (other than written
communications that are listed on Annex I hereto and the Offering Memorandum),
to furnish to the Representative and counsel for the Purchasers a copy of such
written communication for review and to not use, authorize, approve or refer to
any such written communication to which the Representative reasonably objects.
 
(e) During the period beginning from the date hereof and continuing until the
date 90 days after the Time of Delivery, not to, and not permit any of its
affiliates or anyone au-
 
-13-

--------------------------------------------------------------------------------


 
thorized to act on behalf of the Issuers or their affiliates to, without the
prior written consent of J.P. Morgan Securities Inc., offer, sell, contract to
sell or otherwise dispose of, except as provided hereunder, any securities of
the Issuers that are substantially similar to the Notes other than as provided
in the Exchange and Registration Rights Agreement and for private exchanges of
the Issuers’ 10.250% Senior Notes due 2010 for Holdings’ 8.750% Senior Notes due
2007.
 
(f) Not to be or become, at any time prior to the expiration of two years after
the Time of Delivery, an open-end investment company, unit investment trust,
closed-end investment company or face-amount certificate company that is or is
required to be registered under Section 8 of the Investment Company Act;
 
(g) If such documents are not then available on the Commission’s EDGAR Database,
during a period of three years from the date of the Offering Memorandum, to
furnish or make electronically available to you, copies of all reports or other
communications (financial or other) furnished generally to holders of a publicly
traded class of ownership interests of the Issuers or CCI, and to furnish or
make electronically available to you, as soon as they are available, of any
reports and financial statements furnished to or filed with the Commission or
any securities exchange on which the Notes or any class of securities of the
Issuers or CCI is listed;
 
(h) During the period of two years after the Time of Delivery, to not, and to
not permit any of their "affiliates" (as defined in Rule 144 under the Act) to,
resell any of the Notes which constitute "restricted securities" under Rule 144
that have been reacquired by any of them;
 
(i) To use the net proceeds received from the sale of the Notes pursuant to this
Agreement in the manner specified in each of the Time of Sale Information and
the Offering Memorandum under the caption "Use of Proceeds";
 
(j) To not, and to not permit any affiliate nor any person authorized to act on
its behalf (other than the Purchasers, as to whom the Issuers take no
responsibility) to engage in any directed selling efforts with respect to the
Notes in contravention of, and to comply with, the applicable offering
restrictions requirement of Regulation S. Terms used in this paragraph have the
meanings given to them by Regulation S;.
 
(k) To not and to not permit any affiliate nor any person authorized to act on
its behalf (other than the Purchasers, as to whom the Issuers take no
responsibility) to, directly or indirectly, make offers or sales of any
security, or solicit offers to buy any security, under circumstances that would
require the registration of the Notes under the Act, except pursuant to the
Exchange and Registration Rights Agreement;
 
(l) To not and to not permit any affiliate nor any person authorized to act on
its behalf (other than the Purchasers, as to whom the Issuers take no
responsibility) to, engage in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of the Notes in the United States;
 
(m) Except as otherwise permitted by Regulation M under the Exchange Act, to not
and to not permit any affiliate nor any person authorized to act on its behalf
to, take, directly or indirectly, any action designed to or which has
constituted or which would reasonably
 
-14-

--------------------------------------------------------------------------------


 
be expected to cause or result, under the Exchange Act or otherwise, in
stabilization or manipulation of the price of any security of the Issuers to
facilitate the sale or resale of the Notes; and
 
(n) To use their best efforts prior to the Time of Delivery to cause the Notes
to be eligible for the PORTAL trading system of the NASD.
 
6. Agreement to Pay Certain Fees. Each of the Issuers covenants and agrees with
the several Purchasers that the Issuers will pay or cause to be paid the
following: (i) the fees, disbursements and expenses of the Issuers’ counsel and
accountants in connection with the issue of the Notes and all other expenses in
connection with the preparation, printing and filing of each of the Time of Sale
Information and the Offering Memorandum and any amendments and supplements
thereto and the mailing and delivering of copies thereof to the Purchasers and
dealers; (ii) the cost of printing or producing any Agreement among Purchasers,
this Agreement, the Indenture, the Notes, the Blue Sky and Legal Investment
Memoranda, closing documents (including, without limitation, any compilations
thereof) and any other documents in connection with the offering, purchase, sale
and delivery of the Notes; (iii) all expenses in connection with the
qualification of the Notes for offering and sale under state securities laws as
provided in Section 5(b) hereof, including, without limitation, the fees and
disbursements of counsel for the Purchasers in connection with such
qualification and in connection with the Blue Sky and Legal Investment surveys;
(iv) any fees charged by securities rating services for rating the Notes; (v)
the cost of preparing the Notes; (vi) the fees and expenses of the Trustee and
any agent of the Trustee and the fees and disbursements of counsel for the
Trustee in connection with the Indenture and the Notes; (vii) any cost incurred
in connection with the designation of the Notes for trading in PORTAL; and
(viii) all other costs and expenses incident to the performance of its
obligations hereunder which are not otherwise specifically provided for in this
Section. It is understood, however, that, except as provided in this Section 6
and Sections 9 and 12 hereof; the Purchasers will pay all their own costs and
expenses, including, without limitation, the fees of their counsel, transfer
taxes on resale of any of the Notes by them, and any advertising expenses
connected with any offers they may make.
 
7. Agreements of the Purchasers. Each Purchaser hereby represents and agrees
that it has not and will not use, authorize use of, refer to, or participate in
the planning for use of, any written communication that constitutes an offer to
sell or the solicitation of an offer to buy the Notes other than (i) a written
communication that contains no "issuer information" (as defined in Rule
433(h)(2) under the Securities Act) that was not included (including through
incorporation by reference) in the Preliminary Offering Memorandum, (ii) any
written communication listed on Annex I or prepared pursuant to Section 5(c)
above, (iii) any written communication prepared by such Purchaser and approved
by the Issuers in advance in writing or (iv) any written communication relating
to or that contains the terms of the Notes and/or other information that was
included (including through incorporation by reference) in the Preliminary
Offering Memorandum.
 
8. Conditions to the Obligations of the Purchasers. The obligations of the
Purchasers hereunder shall be subject, in their discretion, to the condition
that all representations and warranties and other statements of the Issuers
herein are, at and as of the date hereof and the Time of Delivery, true and
correct, the condition that the Issuers shall have performed all their
obligations hereunder theretofore to be performed, and the following additional
conditions:
 
-15-

--------------------------------------------------------------------------------


 
(a) The Purchasers shall have received from Cahill Gordon & Reindel LLP, counsel
for the Purchasers, such opinion or opinions, dated the Time of Delivery and
addressed to the Purchasers, with respect to the issuance and sale of the Notes
and the Indenture and other related matters as the Purchasers may reasonably
require, and the Issuers shall have furnished to such counsel such documents as
they request for the purpose of enabling them to pass upon such matters.
 
(b) Gibson, Dunn & Crutcher LLP, counsel for the Issuers, shall have furnished
to you their written opinions, dated the Time of Delivery, substantially in the
form of Exhibit B hereto.
 
(c) Cole, Raywid & Braverman, L.L.P., special regulatory counsel to the Issuers,
shall have furnished to you their written opinion, dated the Time of Delivery,
substantially in the form of Exhibit C hereto.
 
(d) Grier Raclin, Esq., General Counsel of the Company, shall have furnished to
you his written opinion, dated as of the Time of Delivery, substantially in the
form of Exhibit D hereto.
 
(e) On the date of this agreement and on the Closing Date, KPMG LLP shall have
furnished to you, at the request of the Company, letters, dated the respective
dates of delivery thereof and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to you, containing statements and information
of the type customarily included in accountants’ "comfort letters" to
underwriters with respect to the financial statements and certain financial
information contained or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum; provided that the letter delivered on
the Closing Date shall use a "cut-off" date no more than three business days
prior to the Closing Date;
 
(f) (i) None of the Issuers, any of the Parent Companies or any of the Issuers’
subsidiaries shall have sustained since the date of the latest audited financial
statements included in each of the Time of Sale Information and the Offering
Memorandum any loss or interference with its business from fire, explosion,
flood or other calamity, whether or not covered by insurance, or from any court
or governmental action, order or decree, otherwise than as set forth or
contemplated in each of the Time of Sale Information and the Offering
Memorandum, and (ii) since the respective dates as of which information is given
in each of the Time of Sale Information and the Offering Memorandum (for
clarification purposes, this excludes any amendment or supplement to the
Offering Memorandum on or after the date of this Agreement) there shall not have
been any change in the capital stock, limited liability company interests,
partnership interests or long-term debt of the Issuers or any of their
subsidiaries or any change, or any development involving a prospective change,
in or affecting the general affairs, management, financial position,
stockholders’ or members’ equity, or results of operations of the Issuers and
their subsidiaries, otherwise than as set forth or contemplated in each of the
Time of Sale Information and the Offering Memorandum, the effect of which, in
any such case described in clause (i) or (ii), is in the judgment of a majority
in interest of the Purchasers so material and adverse as to make it
impracticable or inadvisable to proceed with the offering or the delivery of the
Notes on the terms and in the manner contemplated in this Agreement, the Time of
Sale Information and the Offering Memorandum;
 
-16-

--------------------------------------------------------------------------------


 
(g) Subsequent to the execution and delivery of this Agreement, (i) no
downgrading shall have occurred in the rating accorded the Notes or any other
debt securities or preferred stock issued or guaranteed by the Issuers by any
"nationally recognized statistical rating organization," as such term is defined
by the Commission for purposes of Rule 436(g)(2) under the Act; and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, or has changed its outlook with respect to, its rating of the Notes or
of any other debt securities or preferred stock issued or guaranteed by the
Issuers (other than an announcement with positive implications of a possible
upgrading or an announcement which reaffirms, reiterates or restates the
substance of any announcement made prior to the date hereof);
 
(h) On or after the date hereof there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange or on the Nasdaq National Market; (ii)
a suspension or material limitation in trading in CCI’s Class A common stock on
the Nasdaq National Market, (iii) a general moratorium on commercial banking
activities declared by either Federal or New York State authorities; or (iv) the
outbreak or escalation of hostilities or the declaration of a national emergency
or war or the occurrence of any other calamity or crisis, if the effect of any
such event specified in this clause (iv) in the judgment of the Purchasers makes
it impracticable or inadvisable to proceed with the offering, sale or delivery
of the Notes on the terms and in the manner contemplated in each of the Time of
Sale Information and the Offering Memorandum;
 
(i) The Notes shall have been designated for trading on PORTAL and shall be
eligible for clearance and settlement through DTC; and
 
(j) The Issuers shall have furnished or caused to be furnished to you at the
Time of Delivery certificates of officers of each Issuer satisfactory to you as
to the accuracy of the representations and warranties of the Issuers herein at
and as of such Time of Delivery, as to the performance by the Issuers of all
their obligations hereunder to be performed at or prior to such Time of
Delivery, as to the matters set forth in subsections (g) and (h) of this Section
8 and as to such other matters as you may reasonably request.
 
9. Indemnification and Contribution.
 
(a) Indemnification of the Purchasers. The Issuers jointly and severally agree
to indemnify and hold harmless each Purchaser, its affiliates, directors and
officers and each person, if any, who controls such Purchaser within the meaning
of Section 15 of the Act or Section 20 of the Exchange Act, from and against any
and all losses, claims, damages and liabilities (including, without limitation,
reasonable legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relat-
 
-17-

--------------------------------------------------------------------------------


 
ing to any Purchaser furnished to the Issuers in writing by such Purchaser
through J.P. Morgan Securities Inc. expressly for use therein; provided,
however, that the foregoing indemnity agreement with respect to the Preliminary
Offering Memorandum shall not inure to the benefit of any Purchaser from whom
the person asserting any such losses, claims, damages or liabilities purchased
Notes, or any person controlling such Purchaser where it shall have been
determined by a court of competent jurisdiction by final and nonappealable
judgment that (i) prior to the Time of Sale, the Issuers shall have notified
such Purchaser that the Preliminary Offering Memorandum contains an untrue
statement of material fact or omits to state therein a material fact required to
be stated therein in order to make the statements therein not misleading, (ii)
such untrue statement or omission of a material fact was corrected in an amended
or supplemented Preliminary Offering Memorandum or, where permitted by law, an
Issuer Written Communication and such corrected Preliminary Offering Memorandum
or Issuer Written Communication was provided to such Purchaser far enough in
advance of the Time of Sale so that such corrected Preliminary Offering
Memorandum or Issuer Written Communication could have been provided to such
person prior to the Time of Sale, (iii) the Purchaser did not send or give such
corrected Preliminary Offering Memorandum or Issuer Written Communication to
such person at or prior to the Time of Sale of the Notes to such person, and
(iv) such loss, claim, damage or liability would not have occurred had the
Purchaser delivered the corrected Preliminary Offering Memorandum or Issuer
Written Communication to such person.
 
(b) Indemnification of the Issuers. Each Purchaser agrees, severally and not
jointly, to indemnify and hold harmless each Issuer, its affiliates, officers,
directors, employees, members, managers and agents, and each person, if any, who
controls an Issuer within the meaning of Section 15 of the Act or Section 20 of
the Exchange Act to the same extent as the indemnity set forth in paragraph (a)
above, but only with respect to any losses, claims, damages or liabilities that
arise out of, or are based upon, any untrue statement or omission or alleged
untrue statement or omission made in reliance upon and in conformity with any
information relating to such Purchaser furnished to the Issuers in writing by
such Purchaser through J.P. Morgan Securities Inc. expressly for use in the
Preliminary Offering Memorandum (the "Purchaser Information"), any other Time of
Sale Information, any Issuer Written Communication or the Offering Memorandum
(or any amendment or supplement thereto), it being understood and agreed that
the only such information consists of the following: the paragraph related to
over-allotment, covering and stabilization transactions under the heading "Plan
of distribution;" provided, however, that the foregoing indemnity agreement with
respect to the Preliminary Offering Memorandum shall not inure to the benefit of
either Issuer from whom the person asserting any such losses, claims, damages or
liabilities purchased Notes, or any person controlling either Issuer where it
shall have been determined by a court of competent jurisdiction by final and
nonappealable judgment that (i) prior to the Time of Sale, the Purchasers shall
have notified either Issuer that the Purchaser Information in the Preliminary
Offering Memorandum contains an untrue statement of material fact or omits to
state therein a material fact required to be stated therein in order to make the
statements therein not misleading, (ii) such untrue statement or omission of a
material fact was corrected in an amended or supplemented Preliminary Offering
Memorandum or, where permitted by law, an Issuer Written Communication and such
corrected Preliminary Offering Memorandum
 
-18-

--------------------------------------------------------------------------------


 
or Issuer Written Communication was provided to such Purchaser far enough in
advance of the Time of Sale so that such corrected Preliminary Offering
Memorandum or Issuer Written Communication could have been provided to such
person prior to the Time of Sale, (iii) the Purchaser did not send or give such
corrected Preliminary Offering Memorandum or Issuer Written Communication to
such person at or prior to the Time of Sale of the Notes to such person, and
(iv) such loss, claim, damage or liability would not have occurred had the
Purchaser delivered the corrected Preliminary Offering Memorandum or Issuer
Written Communication to such person.
 
(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the "Indemnified
Person") shall promptly notify the person against whom such indemnification may
be sought (the "Indemnifying Person") in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under this Section 9 except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; and provided, further, that the failure to notify the Indemnifying
Person shall not relieve it from any liability that it may have to an
Indemnified Person otherwise than under this Section 9. If any such proceeding
shall be brought or asserted against an Indemnified Person and it shall have
notified the Indemnifying Person thereof, the Indemnifying Person shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others entitled to indemnification pursuant to this
Section 9 that the Indemnifying Person may designate in such proceeding and
shall pay the reasonable fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it which if raised in a proceeding involving both parties
would be inappropriate under applicable legal or ethical standards due to actual
or potential differing interests between it and the Indemnifying Person; or (iv)
the named parties in any such proceeding (including any impleaded parties)
include both the Indemnifying Person and the Indemnified Person and
representation of both parties by the same counsel would be inappropriate under
applicable legal or ethical standards due to actual or potential differing
interests between them. It is understood and agreed that the Indemnifying Person
shall not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such reasonable fees and expenses shall be reimbursed as they are incurred. Any
such separate firm for any Purchaser, its affiliates, directors and officers and
any control persons of such Purchaser shall be designated in writing by J.P.
Morgan Securities Inc. and any such separate firm for the Issuers and any
control persons of the Issuers shall be designated in writing by the Issuers.
The Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, not subject to further appeal, the
Indemnifying Person agrees to indemnify each Indemnified Person from and against
any loss or liability provided for in such settlement or judgment. No
Indemnifying Person shall, without the written consent of the Indemnified Person
(which shall not be unreasonably withheld), effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and
 
-19-

--------------------------------------------------------------------------------


 
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of such Indemnified Person.
 
(d) Contribution. If the indemnification provided for in paragraphs (a) and (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Issuers on the one hand and the Purchasers on the other
from the offering of the Notes or (ii) if the allocation provided by clause (i)
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) but also the
relative fault of the Issuers on the one hand and the Purchasers on the other in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Issuers on the one hand
and the Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Issuers from the sale of the Notes and the total discounts and commissions
received by the Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Notes. The relative fault
of the Issuers on the one hand and the Purchasers on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Issuers or by the
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.
 
(e) Limitation on Liability. The Issuers and the Purchasers agree that it would
not be just and equitable if contribution pursuant to this Section 9 were
determined by pro rata allocation (even if the Purchasers were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in paragraph (d) above. The
amount paid or payable by an Indemnified Person as a result of the losses,
claims, damages and liabilities referred to in paragraph (d) above shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such Indemnified Person in connection with any such
action or claim. Notwithstanding the provisions of this Section 9, in no event
shall a Purchaser be required to contribute any amount in excess of the amount
by which the total discounts and commissions received by such Purchaser with
respect to the offering of the Notes exceeds the amount of any damages that such
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The Purchasers’ obligations to contribute pursuant to this
Section 9 are several in proportion to their respective purchase obligations
hereunder and not joint.
 
(f) Non-Exclusive Remedies. The remedies provided for in this Section 9 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.
 
-20-

--------------------------------------------------------------------------------


 
10. Default by a Purchaser.
 
(a) If any Purchaser shall default in its obligation to purchase the Notes which
it has agreed to purchase hereunder, you may in your discretion arrange for you
or another party or other parties to purchase such Notes on the terms contained
herein. If within thirty-six hours after such default by any Purchaser you do
not arrange for the purchase of such Notes, then the Issuers shall be entitled
to a further period of thirty-six hours within which to procure another party or
other parties satisfactory to you to purchase such Notes on such terms. In the
event that, within the respective prescribed periods, you notify the Issuers.
that you have so arranged for the purchase of such Notes, or the Issuers notify
you that they have so arranged for the purchase of such Notes, you or the
Issuers shall have the right to postpone the Time of Delivery for a period of
not more than seven days, in order to effect whatever changes may thereby be
made necessary in the Time of Sale Information, the Offering Memorandum, or in
any other documents or arrangements, and the Issuers agree to prepare promptly
any amendments to the Time of Sale Information or the Offering Memorandum which
in your opinion may thereby be made necessary. The term "Purchaser" as used in
this Agreement shall include any person substituted under this Section with like
effect as if such person had originally been a party to this Agreement with
respect to such Notes.
 
(b) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Purchaser or Purchasers by you and the Issuers as provided in
subsection (a) above, the aggregate principal amount of such Notes which remains
unpurchased does not exceed one-tenth of the aggregate principal amount of all
the Notes, then the Issuers shall have the right to require each non-defaulting
Purchaser to purchase the principal amount of Notes which such Purchaser agreed
to purchase hereunder and, in addition, to require each non-defaulting Purchaser
to purchase its pro rata share (based on the principal amount of Notes which
such Purchaser agreed to purchase hereunder) of the Notes of such defaulting
Purchaser or Purchasers for which such arrangements have not been made; but
nothing herein shall relieve a defaulting Purchaser from liability for its
default.
 
(c) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Purchaser or Purchasers by you and the Issuers as provided in
subsection (a) above, the aggregate principal amount of Notes which remains
unpurchased exceeds one-tenth of the aggregate principal amount of all the
Notes, or if the Issuers shall not exercise the right described in subsection
(b) above to require non-defaulting Purchasers to purchase Notes of a defaulting
Purchaser or Purchasers, then this Agreement shall thereupon terminate, without
liability on the part of any non-defaulting Purchaser or the Issuers, except for
the expenses to be borne by the Issuers and the Purchasers as provided in
Section 6 hereof and the indemnity and contribution agreements in Section 9
hereof; but nothing herein shall relieve a defaulting Purchaser from liability
for its default.
 
11. Representations and Indemnities to Survive. The respective indemnities,
agreements, representations, warranties and other statements of the Issuers and
the several Purchasers, as set forth in this Agreement or made by or on behalf
of them, respectively, pursuant to this Agreement, shall remain in full force
and effect, regardless of any investigation (or any statement as to the results
thereof) made by or on behalf of any Purchaser or any controlling per-
 
-21-

--------------------------------------------------------------------------------


 
son of any Purchaser, or the Issuers, or any officer or director or controlling
person of the Issuers, and shall survive delivery of and payment for the Notes.
 
12. Termination. If this Agreement shall be terminated pursuant to Section 10
hereof, the Issuers shall then not be under any liability to any Purchaser
except as provided in Sections 6 and 9 hereof; but, if for any other reason
other than a termination pursuant to clauses (i), (iii) or (iv) of Section 8(h),
the Notes are not delivered by or on behalf of the Issuers as provided herein,
the Issuers will reimburse the Purchasers through you for all out-of-pocket
expenses approved in writing by you, including, fees and disbursements of
counsel, reasonably incurred by the Purchasers in making preparations for the
purchase, sale and delivery of the Notes, but the Issuers shall then be under no
further liability to any Purchaser except as provided in Sections 6 and 9
hereof.
 
13. Reliance and Notices. In all dealings hereunder, you shall act on behalf of
each of the Purchasers, and the parties hereto shall be entitled to act and rely
upon any statement, request, notice or agreement on behalf of any Purchaser made
or given by you jointly or by J.P. Morgan Securities Inc. on behalf of you as
Purchasers.
 
All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Purchasers (or any of them) shall be delivered or sent by mail,
telex or facsimile transmission to you as Purchasers (or a Purchaser) to J.P.
Morgan Securities Inc. Attn: Peter Hooker, 270 Park Avenue, New York, New York
10017, fax: (212) 270-1063, and if to the Issuers shall be delivered or sent by
mail, telex or facsimile transmission to the address of the Issuers set forth in
the Offering Memorandum, Attention: Secretary and General Counsel. Any such
statements, requests, notices or agreements shall take effect upon receipt
thereof.
 
14. Successors. This Agreement shall be binding upon, and inure solely to the
benefit of, the Purchasers, the Issuers, and, to the extent provided in Sections
9 and 11 hereof, the officers and directors of the Issuers and the Purchasers
and each person who controls the Issuers or any Purchaser, and their respective
heirs, executors, administrators, successors and assigns, and no other person
shall acquire or have any right under or by virtue of this Agreement. No
purchaser of any of the Notes from any Purchaser shall be deemed a successor or
assign by reason merely of such purchase.
 
15. Timeliness. Time shall be of the essence in this Agreement.
 
16. Applicable Law. This Agreement shall be governed by and construed in.
accordance with the laws of the State of New York.
 
17. Counterparts. This Agreement may be executed by any one or more of the
parties hereto in any number of counterparts, each of which shall be deemed to
be an original, but all such respective counterparts shall together constitute
one and the same instrument.


-22-

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding, please sign and
return to us counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement between each of the Purchasers and the Issuers.
It is understood that your acceptance of this letter on behalf of each of the
Purchasers is pursuant to the authority set forth in a form of Agreement among
Purchasers, the form of which shall be submitted to the Issuers for examination
upon request, but without warranty on your part as to the authority of the
signers thereof.
 
Very truly yours,
 
CCH II, LLC
 
By:   /s/Eloise Schmitz        
Name: Eloise Schmitz
Title: SVP Treasury and Finance
 
CCH II CAPITAL CORP.
 
By:   /s/Eloise Schmitz        
Name: Eloise Schmitz
Title: SVP Treasury and Finance


--------------------------------------------------------------------------------



Accepted as of the date hereof
 
J.P. MORGAN SECURITIES INC.
For itself and on behalf of the several Purchasers named in Schedule I hereto.


By:   /s/ Peter B. Hooker        
Name: Peter B. Hooker
Title: Managing Director







--------------------------------------------------------------------------------




SCHEDULE I
 
Purchasers
Principal Amount of
Notes to be Purchased
   
J.P. Morgan Securities Inc.
US $174,375,000
Credit Suisse Securities (USA) LLC
174,375,000
Deutsche Bank Securities Inc.
101,250,000
Total
US $450,000,000








--------------------------------------------------------------------------------




ANNEX I
 
Time of Sale Information
 
1. Term sheets containing the terms of the Notes, substantially in the forms in
Annex II.







--------------------------------------------------------------------------------




ANNEX II


[annex2.jpg]






--------------------------------------------------------------------------------




ANNEX III
 
Selling Restrictions for Offers and
Sales outside the United States
 
(1)(a) The Securities have not been and will not be registered under the Act and
may not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except in. accordance with Regulation S under the Act
or pursuant to an exemption from the registration requirements of the Act. Each
Purchaser represents and agrees that, except as otherwise permitted under
Section 3(a)(i) of the Agreement to which this is an annex, it has offered and
sold the Securities, and will offer and sell the Securities, (i) as part of
their distribution at any time; and (ii) otherwise until 40 days after the later
of the commencement of the offering and the Time of Delivery, only in accordance
with Rule 903 of Regulation S under the Act. Accordingly, each Purchaser
represents and agrees that neither it, nor any of its affiliates nor any person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and that it and they have complied and
will comply with the offering restrictions requirement of Regulation S. Each
Purchaser agrees that, at or prior to the confirmation of sale of Securities
(other than a sale of Securities pursuant to Section 3(a)(i) of the Agreement to
which this is an annex), it shall have sent to each distributor, dealer or
person receiving a selling concession, fee or other remuneration that purchases
Securities from it during the distribution compliance period a confirmation or
notice to substantially the following effect:
 
"The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the "Act") and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and August 17, 2005, except
in either case in accordance with Regulation S or Rule 144A under the Act. Terms
used above have the meanings given to them by Regulation S."
 
(b) Each Purchaser also represents and agrees that it has not entered and will
not enter into any contractual arrangement with any distributor with respect to
the distribution of the Securities, except with its affiliates or with the prior
written consent of the Company.
 
(c) Terms used in this section have the meanings given to them by Regulation S.
 
(2) Each Purchaser represents and agrees that:
 
(a) It has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of section 21 of the Financial
Services and Markets Act 2000 ("FSMA")) received by it in connection with the
issue or sale of any Securities or Exchange Notes in circumstances in which
section 21(1) of the FSMA does not apply to the Company.
 

--------------------------------------------------------------------------------


 
(b) It has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities or Exchange
Notes in, from or otherwise involving the United Kingdom.
 
(3) Each Purchaser agrees that it will not offer, sell or deliver any of the
Securities in any jurisdiction outside the United States except under
circumstances that will result in compliance with the applicable laws thereof,
and that it will take at its own expense whatever action is required to permit
its purchase and resale of the Securities in such jurisdictions. Each Purchaser
understands that no action has been taken to permit a public offering in any
jurisdiction outside the United States where action would be required for such
purpose. Each Purchaser agrees not to cause any advertisement of the Securities
to be published in any newspaper or periodical or posted in any public place and
not to issue any circular relating to the Securities, except in any such case
with the express written consent of J.P. Morgan Securities Inc. and then only at
such Purchaser’s own risk and expense.



-2-

--------------------------------------------------------------------------------




Exhibit A


[Form of Exchange and Registration Rights Agreement]







--------------------------------------------------------------------------------




Exhibit B


[Form of Gibson, Dunn & Crutcher LLP Opinion]







--------------------------------------------------------------------------------




Exhibit C


[Form of Cole, Raywid & Braverman LLP Opinion]







--------------------------------------------------------------------------------




Exhibit D


[Form of Raclin Opinion]

